On writ of certiorari (364 U.S. 861) to review the action of tbe United States Court of Claims in holding that plaintiff was entitled to recover for an overpayment of its excess profits taxes for the fiscal year ended March 31, 1942, plus interest thereon as provided by law, the petitioner sought review only of the court’s order denying petitioner’s motion for relief from the interpretation of the court’s judgment by the Commissioner of Internal Revenue, wherein the Commissioner computed and allowed statutory interest from the date in 1945 on which the petitioner filed its claim for refund under the provisions of section 3771 (e) of the Internal Revenue Code of 1939 rather than from the earliest date in 1943 the overpayment could have been determined under 28 U.S.C. § 2411(a). The Supreme Court, on April 17, 1961, affirmed, holding that the Court of Claims judgment for an overpayment of excess profits taxes, plus interest thereon “as provided by law,” included interest on so much of the overpayment as was attributable to an unused excess profits credit carry-back under section 3771(e) of the Internal Revenue Code of 1939 dealing specifically with interest on such overpayments, rather than interest computed under 28 U.S.C. § 2411(a) relating to interest on judgments for tax overpayments generally.